DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending in this Office Action.
Terminal Disclaimer


The terminal disclaimer filed on February 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,637,602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter



Claims 1-20 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2016/0242130 A1) Young-Chan Moon et al., in view of (US 2016/0128085 A1) Xiang Liu et al., has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a system for amplifying an electronic signal, the system comprising: 
a receiver that receives the electronic signal comprising 
a multi-frequency or multi-channel analog or digital signal; 
a splitter communicatively coupled to the receiver; and 

wherein each of the parallel transport pathways includes: 
a plurality of filters that generate one or more filtered signals by allowing only the particular signal at the particular frequency or channel to pass or by separating each frequency or channel in the electronic signal, 
a transmitter that receives the one or more filtered signals, converts the one or more filtered signals into a transport signal, and transmits the transport signal, 
a receiver that receives the transport signal and converts the transport signal into an analog or digital signal, and 
an amplifier that receives the analog or digital signal and generates an amplified signal at the particular frequency.
Regarding claim 11, is allowable for the same reason as in claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2006/0079290 A1 		Ichiro Seto et al., 
US 2016/0204826 A1	 	Kamilo Feher, 
US 9755874 B2		Feher; Kamilo
US 20060079290 A1		Seto; Ichiro et al.
US 10320481 B2		Wang; Leah et al.



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636